1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JESUS GUARDADO, JR.,                    Case No. 2:17-cv-07095-ODW (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    KATHLEEN ALLISON,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23   DATE: August 14, 2019              __________________________________
                                         OTIS D. WRIGHT, II
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
